

117 S1133 IS: Cardiovascular Advances in Research and Opportunities Legacy Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1133IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. McConnell (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Director of the National Institutes of Health, in consultation with the Director of the National Heart, Lung, and Blood Institute, to establish a program to support or conduct research on valvular heart disease, and for other purposes.1.Short titleThis Act may be cited as the Cardiovascular Advances in Research and Opportunities Legacy Act.2.Grants for valvular heart disease researchSubpart 2 of part C of title IV of the Public Health Service Act (42 U.S.C. 285b et seq.) is amended by inserting after section 424C the following:424D.Grants for valvular heart disease research(a)In generalThe Director of the National Institutes of Health, in consultation with the Director of the Institute, shall support or conduct research regarding valvular heart disease.(b)Support guidelinesThe distribution of funding authorized in subsection (a) may be used to pursue any of the following outcomes:(1)Using precision medicine and advanced technological imaging to generate data on individuals with valvular heart disease.(2)Identifying and developing a cohort of individuals with valvular heart disease and available data.(3)Corroborating data generated through clinical trials to develop a prediction model to distinguish individuals at high risk for sudden cardiac arrest or sudden cardiac death from valvular heart disease.(4)Other outcomes needed to acquire necessary data on valvular heart disease.(c)Mitral valve prolapse workshopNot later than one year after the date of enactment of this section, the Director of the Institute shall convene a workshop composed of subject matter experts and stakeholders to identify research needs and opportunities to develop prescriptive guidelines for treatment of individuals with mitral valve prolapse.(d)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $20,000,000 for each of fiscal years 2022 through 2026..3.Programs of centers for disease control and preventionPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended by inserting after section 393D the following section:393E.Prevention of sudden cardiac death as a result of valvular heart disease(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may carry out projects to increase education, awareness, or diagnosis of valvular heart disease and to reduce the incidence of sudden cardiac death caused by valvular heart disease. Such projects may be carried out by the Secretary directly or through awards of grants or contracts to public or nonprofit private entities. The Secretary may directly (or through such awards) provide technical assistance with respect to the planning, development, and operation of such projects.(b)Certain activitiesProjects carried out under subsection (a) may include—(1)the implementation of public information and education programs for—(A)the prevention of sudden cardiac death from valvular heart disease; (B)broadening the awareness of the public concerning the risk factors for, the symptoms of, and the public health consequences of, valvular heart disease; and(C)increasing screening, detection, and diagnosis of valvular heart disease; and(2)surveillance of out-of-hospital cardiac arrests to improve patient outcomes. (c)Grant prioritizationThe Secretary may, in awarding grants or entering into contracts pursuant to subsection (a), give priority to entities seeking to carry out projects that target populations most impacted by valvular heart disease.(d)Coordination of activitiesThe Secretary shall ensure that activities under this section are coordinated, as appropriate, with other agencies of the Public Health Service that carry out activities regarding valvular heart disease.(e)Best practicesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—(1)collect and analyze the findings of research conducted with respect to valvular heart disease; and(2)taking into account such findings, publish on the website of the Centers for Disease Control and Prevention best practices for physicians and other health care providers who provide care to individuals with valvular heart disease. (f)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2022 through 2026..